UNITEb S'_I`ATES OF AMERICA

CARL RAY KENNEDY

V.

v CLERK'S C"FF}{'E U.S. DIST. COURT
AT Ci~lAFlL£§TTESV|LE. VA
` FILED

IN THE UNITED sTATES DISTRICT CoURT NUV 2 8 2018

FOR THE WES'I`ERN DISTRICT OF VIRGINIA ' J_UL\ .D LEY. CLERK
DANVILLE DIVISION BY'

Case No. g"/g’Cf’OO() ?> 3

 

\./\./VV\/

ORDER

Pursuant to Federal Rules of Criminal Procedure 6(e), l6, and 26.2, 26 U.S.C. §§

6103 (h)(4)(D) and (i)(4)(A), and the authority of this Court to administer its proceedings, and on

motion of the United States, it is ORDERED that:

l.

The United States is permitted to disclose to counsel for the defense as part of
voluntary discovery, grand jury materials, tax return information, criminal
histories, medical records, Witness interview reports, materials covered by the
Privacy Act, and other materials ;

Any material provided by the United States Attorney’s Ofiice to defense counsel
shall be covered by this Order and shall be defined as “original materia ” for

purposes of this order;

. The United States and defense counsel may use this material for the prosecution

and defense of the case`, respectively, and make Such further disclosures as may
be necessary for, a_nd for the sole purpose of, prosecuting and defending this case;
Counsel for the defense may use this material solely for the defense of the case,
may not copy any of the material except as needed for defense of the case (any

copy is governed by this Order as if it Were the original) and may not remove or

l

Case 4:18-cr-00033-.]LK Document 6 Filed 11/28/18 Page 1 of 4 Pageid#: 7

allow the removal of any of this material from the office of defense counsel

unless kept in the personal possession of defense_counsel at all times;

. Notwithstanding the restrictions set forth in the preceding paragraph, defense

counsel may make a copy of any materials provided to counsel for the defendant

by the Govemment to be given to the appropriate person to be placed on file at

the facility holding the defendant in a secure location (i.e., 'Warden’s office or
counselor’s office), for the defendant’s review. These materials may not be given

directly to the defendant and may not be removed from the secure location by the

1 defendant The defendant is advised that violation of this Order may result, in

addition to other potential penalties, in the defendant being required to show
cause why the defendant should not be held in contempt of court. Defense
counsel must retrieve these materials at the conclusion of the case and either
destroy the materials or return them to the U.S. Attorney’s Office.

Before a defendant views any of the material, defense counsel shall provide the
defendant with a/copy of this Order;

A defendant may not be in possession of any of the material unless in the
presence of defense counsel;

Defense counsel shall diligently protect from unnecessary dissemination any of

the following information included in the materials: social security account

'numbers, dates of birth, financial account numbers, and home addresses While

defense counsel may disclose such information, if necessary for the defense,
defense counsel shall not provide to and shall not allow the defendant to possess

any documentation of such information

2

l Case 4:18-cr-00033-.]LK Document 6 Filed 11/28/1§ PaQe 2 of4 Pageid#: 8

9. If defense counsel does not Wish to receive the above described materials,
defense counsel:
a. Shall so advise, in writing, the Court and the United States Attorney's
upon receipt of this Order;
b. Shall not view, nor allow anyone else to view, any of the materials; and
c. Forthwith, shall return all materials to the United States Attorney’s Office
and shall destroy all copies (electronic or otherwise) of the materials;
lO. If defense counsel is removed from the case, defense counsel, forthwith, shall
return all original material to the United States Attorney’s Office;
ll. This order and its provisions continue beyond the conclusion of this case and
continue to apply to. any defense counsel who is removed from the case; and
12. Notwithstanding interpretations of Virginia Rule of Professional Conduct l.l6(e)
or any other provision of law or ethical rule, defense counsel may never provide
the materials to a defendant, including, but not limited to, for use by the
defendant to prepare a petition pursuant to 18 U.S.C. § 225 5.

Unauthorized disclosure of grand jury information and tax returns is a violation of federal
law. Unauthorized disclosure of any of the material could endanger witnessesj subject them to
intimidation, chill their candor, violate their privacy, impede future investigations and have other
negative consequences Witness intimidation, threatening, and tampering are criminal acts and
are subject to punishment accordingly Violation of this Order also may be deemed a contempt

ofcourt pursuant to 18 U.S'.C. § 401.

3
Case 4:18-cr-00033-.]LK Document 6 Filed 11/28/18 Page 3 of 4 Pageid#: 9

 

lt is further ORDERED that if an Indictment in this case is under seal, the Clerk of this

\

Court shall delay disclosing a copy of this Order to defense counsel until the unsealing of the
Indictment.

ENTERED this zg 1 l day ofNovember 2018.

  

STATES MAGIS

 

4 _
Case 4:18-cr-00033-.]LK DoC-ument 6 Filed 11/28/18 Page 4 of 4 Pageid#: 10

